Citation Nr: 0918636	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-32 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
laceration of the toes of the right foot.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C, to include under the provision of 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to June 1974, 
and from May 1975 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2005, 
December 2005 and November 2006 issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above-referenced claims.  

In March 2009, the Veteran testified at a Video Conference 
hearing over which the undersigned Veterans Law Judge 
presided while at the RO.  A transcript of that hearing has 
been associated with the claims file.  

During the March 2009 Video Conference hearing, the Veteran 
expressed his desire to withdraw the claim on appeal for 
nonservice connection pension.  See 38 C.F.R. § 20.204 
(2008).  Hence, this issue is no longer in appellate status.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran currently has residuals of laceration of the toes of 
the right foot disorder that was caused by or incurred in 
service.  

2.  In March 2002, the RO denied entitlement to service 
connection for hepatitis C.  The Veteran did not perfect an 
appeal of that decision.


3.  Evidence submitted since the March 2002 RO rating action 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for hepatitis 
C, to include under the provision of 38 U.S.C.A. § 1151.

4.  The evidence of record does not show that the diagnosed 
hepatitis C was incurred in service, nor was it the result of 
not the result of or aggravated by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical or surgical 
care in connection with a November 1994 lung surgery.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
laceration to the toes of the right foot have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The March 2002 RO decision, which denied the Veteran's 
claim of entitlement to service connection for hepatitis C is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a); 20.1103 (2008).

3. Subsequent to the March 2002 RO decision, new and material 
evidence sufficient to reopen the claim for service 
connection for hepatitis C, to include under the provision of 
38 U.S.C.A. § 1151 has been received.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

4.  The criteria for the grant of service connection for 
hepatitis C, to include under the provision of 38 U.S.C.A. § 
1151 have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1151, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307. 3.309, 3.331 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in November 2004, September 2005, and August 
2006, the Veteran was notified of the information and 
evidence necessary to substantiate the claims for service 
connection and new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA told the Veteran what information 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

VA satisfied the notice requirements under Dingess by the 
August 2006 letter noted above, wherein VA informed the 
veteran as to the type of evidence necessary to establish a 
disability rating or effective date.  Adequate notice has 
been provided to the veteran prior to the transfer and 
certification of his case to the Board, and thus, compliance 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been met.  Nevertheless, with respect to the 
Dingess notice requirements, in light of the Board's denial 
of the veteran's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  With respect to the hepatitis C claim, 
the claims file was reviewed by a VA examiner for the 
purposes of obtaining a medical opinion as to whether the 
disease was related to the Veteran's treatment at a VA 
medical facility.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
With respect to the residuals of laceration of the toes of 
the right foot claim, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and his current disorder, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  As will be described in greater 
detail below, here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, does not contain competent evidence 
to suggest that the disorder is related to the Veteran's 
military service. 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Residuals of Laceration of the Toes of the Right Foot 
Condition

Here, the Veteran contends that he currently has a condition 
affecting the toes of his right foot due to an in-service 
injury.  Specifically, he asserts that he was injured during 
an in-service assault that resulted in severe laceration of 
the toes of his right foot.  He asserts that he received 
emergency treatment and surgery for the injury during his 
period of active service.  

The Veteran's service treatment and personnel records were 
obtained and are negative for an in-service injury to the 
toes of the right foot.  The June 1974 Medical Evaluation 
Board examination report, completed during the month of 
separation, reflects that the Veteran had a painful scar on 
the posteriolateral right heel due to a motorcycle accident 
that occurred prior to service.  A June 1974 Disposition Form 
shows that the Veteran requested discharge from active duty 
due to a "bad right heel."  

VA records dated from November 1994 to May 2007 are negative 
for a diagnosed condition affecting the toes of the right 
foot and are otherwise negative for reported symptoms of said 
condition.

During the March 2009 hearing, the Veteran testified as to 
his current symptomatology, which was characterized by 
numbness and cramping in his toes.  He indicated that he last 
received medical treatment for his condition in 1984.  

Having reviewed the evidence of record in light of the 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the claim for service connection in this 
instance.  The medical evidence does not show that the 
Veteran has a current diagnosis of residuals of laceration of 
the toes of the right foot, or that he was diagnosed or 
treated for said conditions during his period of active 
service.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


For the Board to conclude that the Veteran has residuals of 
laceration of the toes of the right foot disability that is 
related to service would be speculation and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements in support 
of his claim that he has a condition affecting the toes of 
the right foot that manifested as a result of an in-service 
injury.  While he is certainly competent to describe the 
extent of his current symptomatology and his military 
experiences, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 
 
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals, laceration of toes of the right 
foot disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.

New and Material Claim

In this case, the Veteran has asserted that he has submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for hepatitis C, and that the evidence 
is otherwise sufficient to award service connection thereof.  
The Veteran has presented multiple arguments as to the basis 
for entitlement to service connection, including an argument 
for service connection on a direct basis and service 
connection under the provision of 38 U.S.C.A. § 1151.


The Board notes that once a decision denying service 
connection becomes final, a disallowed service connection 
claim shall only be reopened and reviewed if new and material 
evidence is presented or secured with respect to the final 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In the March 2002 rating decision, the RO denied the 
Veteran's claim for service connection for hepatitis C, as 
there was no evidence of the disorder was incurred in or 
aggravated by the Veteran's military service.  At the time of 
the March 2002 rating decision the evidence of record 
included the Veteran's available service treatment records, 
which were negative indications of hepatitis C, and VA 
outpatient treatment records dated from January 2001 to 
January 2002, showing that the Veteran had a medical history 
significant for hepatitis C.  

In October 2004, the Veteran filed his application to reopen 
the previously denied claimed for service connection for 
hypertension.  Specifically, the Veteran contended that he 
developed hepatitis C as the result of in-service 
inoculations using injection guns.  He also asserted that he 
underwent lung surgery at the VA in 1994, at which time 
medical personnel treated him while not wearing latex gloves.  

In the December 2004 rating decision, the RO continued the 
denial of the Veteran's claim for service connection, as new 
and material evidence had not been submitted to reopen the 
previously denied claim.  Specifically, the RO determined 
that the Veteran had not submitted any medical evidence to 
show that his condition was caused by or related to his 
military service, despite having been provided a letter in 
November 2004 advising him of the type of evidence need to 
establish service connection.  At the time of the December 
2004 rating decision, the claims file included VA medical 
treatment records dated from August 2004 to November 2004, 
which showed that underwent treatment and had a current 
diagnosis of hepatitis C, in addition to the evidence that 
was  previously of record.

Subsequently, the RO obtained the records associated with the 
Veteran's Social Security Administration (SSA) disability 
benefits claims, showing that he was granted SSA disability 
benefits due to a number of physical and mental disorders, to 
include hepatitis C.  These records are negative as to an 
etiology for hepatitis C.

In June 2005, the Veteran submitted an additional claim for 
service connection for hepatitis C based on the provision of 
38 U.S.C.A. § 1151.  Specifically, the Veteran claimed that 
VA medical personnel incorrectly placed a tube in his chest 
prior to his November 1994 lung surgery causing the tube to 
become kinked.  He attributes his hepatitis C to this 
occurrence.  Subsequently, the Veteran presented additional 
arguments in February 2008, at which time he asserted that he 
contracted hepatitis C due to a blood transfusion associated 
with his November 2004 lung surgery. 

The RO obtained the Veteran's VA treatment records dated from 
November 1994 to July 2005, to include the discharge summary, 
surgery report, nurse inoperative report, and anesthesia 
report, showing that the Veteran underwent lung surgery in 
November 1994.

In November 2005, the claims file was reviewed by a VA 
examiner for the purpose of rendering an opinion as to 
whether hepatitis C was due to the November 1994 lung 
surgery.  Following his review, the examiner opined that 
there was no evidence to support that the Veteran received a 
blood transfusion during the 1994 surgery and no medical 
basis to connection the surgery to the development of 
hepatitis C.

In October 2007, the Veteran submitted additional evidence to 
support his contention that his hepatitis C was related to 
his November 1994 lung surgery.  In support of his 
contention, he submitted the following:  September 1993 VA 
lab test results showing that he tested negative for 
hepatitis C; a November 1994 VA surgical checklist showing 
that his consent was obtained and that 24 units of blood were 
available during his surgery; an undated VA hematology 
report; a January 1997 VA treatment record showing that he 
had a history of hepatitis C; and a December 1996 VA lab 
report showing that he tested positive for hepatitis C.  He 
also submitted evidence that was already of record, to 
include the November 1994 anesthesia report, surgery report, 
and nurse intraoperative report.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for hepatitis C, to include as under the 
provision of 38 U.S.C.A. § 1151.  The new evidence consisting 
of the VA medical records related to the November 1994 lung 
surgery, the Veteran's statements regarding the § 1151 claim, 
and the November 2005 VA medical opinion, as set forth above, 
is clearly new it was not previously of record.  It is also 
material, in that it is evidence regarding whether the 
hepatitis C diagnosis is related to a procedure performed by 
a VA facility.  Because this evidence relates to a claim for 
entitlement to service connection on a new basis under 38 
U.S.C.A. § 1151, this evidence is neither cumulative nor 
redundant of other evidence and raises a reasonable 
possibility of substantiating the Veteran's claim.  
Therefore, reopening the Veteran's claim of service 
connection for hepatic C is in order.  

Hepatitis C 

As stated above, the Veteran contends that he contracted 
hepatitis C due in-service inoculations using injection guns 
or due to a November 1994 lung surgery performed at the VA.  
He attributes his hepatitis C to blood transfusions he 
alleges to have received due to the lung procedure, to VA 
medical personnel not wearing gloves during the procedure, 
and a VA medical professional improperly inserting a chest 
tube prior to his surgery.  Having carefully considered the 
evidence of record and all pertinent laws, the Board finds 
that the preponderance of the evidence is against the claim, 
and the appeal must be denied.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361. 
 
To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3). 
 
The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.FR. § 3.361(d)(1). 

As noted above, the medical evidence reflects that the 
Veteran has been diagnosed with hepatitis C.  Therefore, the 
remaining questions are whether the hepatitis C diagnosis is 
related to his military service or to VA medical treatment 
associated with the November 1994 lung surgery.  

With regard to the claim for service connection on a direct 
basis, the Veteran's service treatment records are negative 
for a hepatitis C diagnosis or information that would 
corroborate his account of receiving in-service inoculation 
injections.  While the record show that the Veteran received 
immunizations in service, there is no indication as to 
whether an inoculation injection gun was used.

In support of his claim, the Veteran submitted VA outpatient 
diagnostic records dated in September 1993 and December 1996.  
The September 1993 record reflects that diagnostic testing 
for hepatitis C was negative.  The December 1996 record shows 
that test results for hepatitis C were positive.

VA hospital treatment records show that the Veteran was 
treated for a right lung pnuemothorax in November 1994.  
November 1994 chest X-rays conducted prior to the lung 
surgery reveals that a chest tube that was in place had 
become kinked; however, the records are negative for any 
complications associated with the tube.  The records show 
that the Veteran subsequently underwent lung surgery in 
November 1994.  An associated surgical checklist reflects 
that consent was completed prior to the surgery.  The 
associated surgery report shows that the Veteran tolerated 
the procedure without any difficulty and that the estimated 
blood loss was 150 cc.  The anesthesia reported estimated the 
blood loss as 300 cc.  The December 1994 discharge summary 
shows that the Veteran received inpatient treatment for 
approximately two weeks following the surgery, to include the 
presence of two chest tubes postoperatively, and that he did 
very well during his inpatient treatment.  The medical 
records associated with the lung surgery and the subsequent 
recovery do not show that the Veteran received a blood 
transfusion or that the treatment provided was improperly 
performed.

As noted above, the claims file was reviewed by a VA examiner 
in November 2005 in order to obtain a medical opinion as to 
whether the hepatitis C was related to the November 1994 VA 
lung surgery.  The examiner noted that the medical records 
associated with the November 1994 lung surgery did not note 
any blood transfusions.  He acknowledged that the first noted 
lab test positive for hepatitis C at the time of his review 
was in March 2002.  The examiner opined that hepatitis C was 
not caused by or the result of the November 1994 surgery, as 
there was no evidence of a blood transfusion during the 
surgery and no medical basis to relate the hepatitis C to the 
surgery.  

VA records dated from November 1994 to May 2007 show that the 
Veteran has undergone medical treatment and has a current 
diagnosis of hepatitis C.  However, these records are 
negative as to the etiology of the condition.

Following a careful review of the record, the Board finds 
that the preponderance of the claim for service connection 
for hepatitis C and the appeal is denied.


The Board finds that the preponderance evidence is against 
the claim for service connection for hepatitis C.  Again, the 
Board notes that service connection may be granted when all 
the evidence establishes a medical nexus between military 
service and current complaints.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. Ap. 141 
(1992).  In this case, the medical evidence of record shows 
that the Veteran has a hepatitis C diagnosis but does not 
contain competent medical evidence linking the hepatitis C to 
service.  The record is negative for objective medical 
evidence or a medical opinion relating the hepatitis C 
diagnosis to in-service inoculation injections.  Instead, the 
service treatment records are negative for a diagnosis of or 
treatment for hepatitis C.  Given the absence of competent 
medical evidence in support of the Veteran's claim, for the 
Board to conclude that the Veteran's diagnosed hepatitis C is 
the result of his period of active service, would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

Moreover, the evidence shows that any indication of a 
hepatitis C diagnosis until December 1996, over twenty years 
after his separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active duty service can be considered as 
evidence against a claim.  Maxon v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).  

The Board also finds that the preponderance of the evidence 
is against entitlement to compensation benefits pursuant to 
the provision of 38 U.S.C.A. § 1151.  There is no evidence of 
record that the hepatitis C was related to a blood 
transfusion or improper care during the Veteran's November 
1994 VA lung surgery.  To the contrary, the records 
associated with the surgery do not show that the Veteran 
received a blood transfusion.  While the record shows that 
units of blood were available for use during the surgery, the 
record doe not show that the Veteran actually received a 
blood transfusion.  Similarly, the record is negative for any 
objective evidence that the Veteran received negligent 
medical treatment.  The records associated with the surgery 
and postoperative care show that the Veteran tolerated the 
procedure and subsequent care very well.  In this regard, the 
Board finds probative the November 2005 VA examiner's opinion 
that hepatitis C was not caused by or related to the November 
1994 surgery.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).   

The Board has considered the Veteran's statements and 
testimony in support of his claim.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

While the Board is very sympathetic to the Veteran's 
condition, in the final analysis, the preponderance of the 
evidence is against the claim for compensation for a 
hepatitis C, to include under the provision of 38 U.S.C.A. § 
1151.  Consequently, the Veteran's claim must be denied.












							[Continued on Next Page]

ORDER

Service connection for residuals for lacerations of the toes 
of the right foot is denied.

New and material evidence having been submitted, the claim 
for service connection for hepatitis C, to include under the 
provision of 38 U.S.C.A. § 1151 is reopen.  To this extent 
and this extent only, the appeal is granted.

Service connection for hepatitis C, to include under the 
provision of 38 U.S.C.A. § 1151 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


